PoeeeNbarger, Judge,

(dissenting):

I am unable to concur in the views of my associates. The. parties to this action have put into direct issue, by the special plea and traverse thereof, the private way claimed by the defendant, and the Constitution gives appellate jurisdiction in all controversies concerning roads and ways. None of the decisions of this Court and the Virginia! court, relied upon as denying such jurisdiction, save that of Dickinson v. Mankin, 61 W. Va. 429, passes upon the' exact question, for, in the latter. only, was the question of title put in issue by a plea, and that case is not exactly in point, because it related to title and boundaries of land and not a way. Besides, it is off-set by Shaver v. Edgell, 48 W. Va. 502, in which ’a writ of error was entertained under almost the exact conditions presented here.
The interposition of the special plea, setting up right in the defendant, constitutes ground for distinction. Herman on Estoppel and Res Judicata, section 276, says: “Thus in trespass, upon not guilty pleaded, the title is not concluded, though if the title is put in issue by a plea of soil or freehold, the verdict will be conclusive on the title in another action of tres*308pass for an injury done to the same land. So, in actions on the case for interruptions of rights and other easements;, on the general issue, the title is not settled though if the defendant plead a title in bar, and issue is taken on it, -the verdict will settle that point for future actions.” This is fully sustained by decisions of reputable courts, cited in the notes. Upon principle,- therefore, the judgment in favor of Dower is res judicata and gives him an unimpeachable right of way over Clark’s land, for review of which this Court denies the latter right of review, notwithstanding the constitution says such right shall exist in all cases of controversy concerning roads and ways. Dickinson v. Mankin says the judgment in such case is not res judicata, but I think this proposition is not sustained by any other decision of this Court or those of Virginia.
The doctrine of Hutchinson v. Kellam, 3 Munf. 202, and Skipwith v. Young, 5 Munf. 276, is consistent with the principle stated in Herman on Bst. & Ees Jud. as quoted, because there 'was no special plea in either of them. The same is true of Greathouse v. Sapp, 26 W. Va. 87, and Miller v. Navigation Co., 32 W. Va. 46, and none of them is authority for the view expressed in Dickinson v. Mankin. The idea that this plea does not put the title to the road directly in issue and make the judgment res judicata is based upon mere argument against authority, founded in nothing more substantial than that the same evidence would have been admissible under the -plea of not guilty. That might do, if' it had not been repudiated by so many decisions. There are a few cases which say a judgment on such a plea in an action, involving right of possession only, will not bar one, involving the superior right -of title, McKnight v. Bell, 135 Pa. St. 358, and Arnold v. Arnold, 17 Pick. 4, but these admit its binding force in actions of equal dignit}', or involving the same right. On- the other hand, the exception, made by these cases is denied by the great weight of authority, holding the judgment final and binding as to every question, directly put in issue by the plea. Elson v. Comstock, 150 Ill. 303; White v. Chase, 128 Mass. 158; Standish v. Parker, 2 Pick. 20; Smith v. Sherwood, 4 Conn. 282; Church v. Leavenworth, 4 Conn. 277; Richmond v. Hays, 2 Pa. St. 492; Richardson v. Boston, 19 How. 163; Cortlandt v. Willis, 19 Ohio 142; Dick v. Webster, 6 Wis. 481; *309Yan Fleet’s For. Adj., section 404, citing numerous authorities.
However, in view of tbe holding of this Court, I shall now be compelled to say it is not res judicata. This decision denies right of review on the ground that the right of way is only collaterally involved, and Dickinson v. Mankin says the judgment is not final and conclusive as to it. Father than deny any right of review at all, I yield to that conclusion, as a choice between evils, being unable to obtain a correction of what I consider an erroneous decision.